Case 1:19-cr-00678-AT Document 36 Filed 06/11/20 Page 1of1

Federal Defenders 52 Duane§ || USDC SDNY

OF NEW YORK, INC. DOCUMENT
ELECTRONICALLY FILED

   

 

DOC #:
David E. Patton DATE FILED: 6/11/2020

Executive Director
and Attorney-in-Chief

June 10, 2020

BY ECF AND EMAIL

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street, Room 2210
New York, New York 10007

Re: United States v. Amay Grannison
19 Cr. 678 (AT)

 

Dear Judge Torres:

This letter is respectfully submitted on behalf of my client, Amay Grannison,
to request an adjournment of the status conference currently scheduled for June 18,
2020. I have spoken with Alexander Li, Esq. on behalf of the Government, and he
consents to this application. I am requesting an adjournment of approximately 45
days, subject to the Court’s calendar. On the adjourned date set by the Court, I
anticipate that Ms. Grannison will enter a guilty plea pursuant to a plea agreement
with the Government. We would at that time consent to proceed telephonically. The
additional time will allow counsel to fully review and discuss the plea agreement
with Ms. Grannison.

If the Court grants this application, I respectfully request that the Court
exclude the time from speedy trial calculations pursuant to 18 U.S.C.

§3161(h) (7) (A), in the interests of justice.

Respectfully submitted,

/S/
Robert M. Baum
GRANTED. Assistant Federal Defender

The status conference scheduled for June 18, 2020 is ADJOURNED to August
13, 2020, at 11:30 a.m.

It is further ORDERED that the time until August 13, 2020 is prospectively
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends
of justice served by excluding such time outweigh the interests of the public
and Defendant in a speedy trial in that this will allow time for the parties to
review and discuss the plea agreement.

SO ORDERED.

Dated: June 11, 2020 (f=

New York, New York
ANALISA TORRES
United States District Judge

 
